                                                                            Three Bryant Park
                                                                            1095 Avenue of the Americas
                                                                            New York, NY 10036-6797



                          MEMO ENDORSED
                                                                            +1 212 698 3500 Main
                                                                            +1 212 698 3599 Fax
                                                                            www.dechert.com


                                                                            GREG CHUEBON
January 24, 2020
                                                                            greg.chuebon@dechert.com
                                                                            +1 212 698 3887 Direct
VIA ECF                                                                     +1 212 698 3599 Fax


The Honorable Katherine Polk Failla
U.S. District Court, Southern District of New York
Thurgood Marshall United States Courthouse, Courtroom 618
40 Foley Square
New York, NY 10007

Re: True Spec Golf LLC, et al. v. Club Champion LLC, No. 19-cv-633-KPF (S.D.N.Y.)

Dear Judge Failla:

This firm represents Plaintiff True Spec Golf LLC (“True Spec”) and its wholly-owned subsidiary Plaintiff
Club-Conex LLC (“Club-Conex” and, together with True Spec, “Plaintiffs”) in the above-referenced action,
which is an action for patent infringement under the laws of the United States, including, but not limited to,
35 U.S.C. § 271.

Plaintiffs have submitted to the Court, by email on January 24, 2019, their response to Defendant Club
Champion’s letter motion requesting an informal conference and entry of a Protective Order (“Plaintiffs’
Response”) with supporting documents, and moves pursuant to Fed. R. Civ. P. 26(c), Rules 9(B)-(C) of Your
Honor’s Individual Rules of Practice, and the rules of this Court, seeking permission to seal limited portions
of Plaintiffs’ Response and certain documents filed in support.

Plaintiffs’ Response contains excerpts of the deposition transcript of Mr. Nick Sherburne. At the deposition,
Club Champion designated Mr. Sherburne’s deposition transcript as “CONFIDENTIAL – ATTORNEYS’
EYES ONLY.” Three of the documents filed in support are production cover letters, which contain the FTP
link and credentials to download certain of Club Champion’s productions. These productions contain
material Club Champion designated as confidential.

Because these materials contain information that Club Champion contends are confidential to them, Plaintiffs
are filing limited portions of Plaintiffs’ Response and the three production cover letters under seal to give
Club Champion the opportunity to state what, if anything, it requests to remain sealed.

Pursuant to Your Honor’s Individual Rule of Practice 9(C)(i), a redacted version of the documents below
were filed on ECF:
    • Plaintiffs’ Letter in Response to Defendant Club Champion’s letter motion requesting an informal
        conference and entry of a Protective Order, which contains excerpts of the deposition transcript of
        Mr. Nick Sherburne. Club Champion designated Mr. Sherburne’s deposition transcript as
        “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

    •   Exhibits 7-9 to the Declaration of Gregory T. Chuebon are production cover letters, which contain the
        FTP link and credentials to download certain of Club Champion’s productions. These productions
        contain material that Club Champion designated as confidential.
                                                              Honorable Katherine Polk Failla
                                                              January 24, 2020
                                                              Page 2



Pursuant to Your Honor’s Individual Rule of Practice 9(C)(iii), Plaintiffs will email to Chambers a clean copy
of these documents and a copy of these documents highlighting the information that has been redacted in the
ECF filing.


Respectfully submitted,

/s/ Gregory T. Chuebon

Gregory T. Chuebon

cc: All counsel via ECF




Application GRANTED.



Dated: January 27, 2020                                   SO ORDERED.
       New York, New York



                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
